                9:20-cv-01420-HMH                 Date Filed 06/16/20         Entry Number 18           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     McDonald Hardin                                   )
                           Petitioner                                  )
                               v.                                      )     Civil Action No.      9:20-cv-1420-HMH-BM
          Acting Warden, F.C.I. Edgefield,                             )
                          Respondent                                   )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: Petitioner, McDonald Hardin, shall take nothing of Respondent, Acting Warden, F.C.I. Edgefield, as to
the petition filed pursuant to 28 U.S.C. § 2241, the petition is dismissed without prejudice.


This action was (check one):
 tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Henry M Herlong Jr, United States District Judge, presiding. The Court having adopted the
Report and Recommendation set forth by the Honorable Bristow Marchant, United States Magistrate Judge.


Date: June 16, 2020                                                         ROBIN L. BLUME, CLERK OF COURT

                                                                                             s/C, Pegram-Conner
                                                                                        Signature of Clerk or Deputy Clerk
